Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 27-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 27 recites an ADB (adaptive driving beam) function adjustment method for a vehicle light, and claim 38 recites a vehicle light with an ADB (adaptive driving beam) function, which includes, in combination, a high-beam illumination light shape is formed by dynamic superposition of the primary light shape and the secondary light shape, wherein the dynamic superposition of the primary light shape and the secondary light shape includes superposition of shape changes or position changes of the light shapes; the light source quickly and linearly reciprocates in a transverse area to form a continuous illumination light shape. These features are not disclosed or suggested by the prior of record.
Other claims depend therefrom.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murakami et al. U.S. 2018/0043820 A1 discloses a semiconductor light source 110 and scanning light source 100 to have the output light of the semiconductor light source in a forward region ahead of the lighting device.
Son et al. U.S. 2016/0368414 A1 discloses a lamp module 600, a light source 610, a tunnel 620 and a lens 630 (figure 23).
Kikuchi et al. U.S. 10,156,334 B2 discloses a scanning type ADB head lamp, a plurality of light emitting units and switching a plurality of light distribution modes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875